DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
		Claim 1 is newly amended.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/23/22, with respect to the non-final have been fully considered and require modification given the claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US Pat.: 9694344) and in view of Chang-Mateu (US Pat.: 6353087) C-M and in view of Luo “Total Oxidation of VOC. . “ and in view of Hoke (US Pat.: 6517899) and in view of Mahling (US Pub.: 2006/0034777) and in view of Nashida, Toshiya et al. (TW 2017 28367).
As to Claims 1 and 6, Song describes a process for the manufacture of a polymer membrane (title and abstract).  A polymeric membrane can be considered a polymeric film.  The membrane can include a large number of different polymers (col. 5, lines 34-65 and col. 6, lines 1-66).  Song explains that the membrane can include catalyst additives, such as manganese oxide and copper oxide used to accelerate the oxidation reaction of contaminants (col. 9, lines 28-40).  
As to the process including hot VOCs generated from a production furnace, this feature is not taught.
C-M explains that VOCs are common pollutants derived from polymers made from various processes (col. 1, lines 6-7, 10-15), but does not state that this is performing using a furnace, but describes feeding a stainless steel vessel with air and then melting the polymer at a high temperature of 400 degrees F (example 1).  This can be considered the furnace-type feature of the claim.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the manufacture of the polymer film of Song forms VOCs from a furnace, as taught by C-M because the production of polymers is known to be effectively manufactured from a furnace-like apparatus to produce VOC emissions.
As to the purification catalyst, Luo describes use of cryptomelane materials for oxidizing VOCs (title) at a temperature of 200-400 degrees C (Fig. 5).  Their cryptomelane catalyst contains manganese oxide (abstract).  Their catalyst also contains potassium (see table 1 compositions).  
	Since Song explains that catalysts like manganese oxide are effective for use in their polymer material in reducing contaminants, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cryptomelane manganese oxide and potassium catalyst at a temperature of 200-400 degrees C to remove VOCs of Song and C-M because Luo teaches that these types of manganese oxides are effective for the removal of VOCs.
	As to the purification catalyst being either inside or outside of the furnace, although Song or Luo does not specifically describe when this catalyst is added to the polymer (when inside the furnace or outside), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contaminant reduction catalyst would be added to the polymer material either within the furnace or after since these two options are the only places the catalyst could be located.
As to the catalyst composition, Hoke describes use of cryptomelane (col. 15, line 13) used to reduce pollutants (col. 2, lines 57).  This cryptomelane material contains manganese oxide (col. 15, lines 12-14).  Hoke explains that the preferred cryptomelane material includes 1-3 wt% K2O (col. 15, lines 24-26) and can optionally include copper oxide (col. 16, lines 66-67) in an amount of 30-50 % (col. 17, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a cryptomelane catalyst made of manganese oxide that contains 1-3% K2O, copper oxide from 30-50%, as taught by Hoke for use with VOC reduction from plastics manufacture, as taught by Song and C-M because a cryptomelane catalyst with this composition is known to be effective for use in reducing VOC exhausts.
	As to the refluxing feature, since Luo explains that VOC is oxidized using cryptomelane at a temperature of 200-400 degrees C (see above and Fig. 5 of the reference), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this can be considered refluxing temperatures.
As to feeding hot air and refluxing the decomposed gas, this feature is taught by Mahling.  This reference describes a means of removing volatile oxidizable compounds in a container (abstract).  The reference explains that monomers of the polymeric compound, which can cause explosive mixture when purged with air (para. 4) can be stripped from the polymer to prevent formation of explosive mixtures (para. 6). Mahling describes feeding air to the exhaust stream and then returning that gas stream in a circuit (see Fig. 1 and Claim 1).  The air fed is heated (para. 48).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed hot air to the polymer-containing chamber (1) and then to recirculate that gas and return the exhaust-containing stream back to the polymer-containing chamber (1) after catalyzing the stream with the pollutant reduction catalyst, as taught by Mahling for use with Song, C-M, Luo and Hoke because this recirculation pollution-reduction system is known to effectively reduce pollutants from a polymer making system and reuse those pollutants.
	As to the space velocity of the gas from the polymer production reaction, Luo teaches operating the exhaust gas at greater than 20,000 to 60,000 h-1 (pg. 210, right col. Para. 2).  Nashida describes a catalyst (title) used to treat and decompose pollutants in an exhaust gas from a furnace that is used to make polymer film (title and pg. 2, lines 26-32).  Nashida explains that there is no particular limitation on the gas space velocity (pg. 2, lines 40-41) but that it is usually preferably in the range of 1,000 to 200,000 hr -1 (pg. 2, lines 44-45).  This depends on the exhaust gas composition however (pg. 2, lines 42-44).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the polymer film manufacturing method of Song, C-M, Luo, Hoke and Mahling such that the gas space velocity of the exhaust gas is fed to the purification catalyst at a rate of 1,000 to 200,000 hr-1, as taught by Nashida because Nashida explains that this speed is known in the art.

	As to Claim 2, Hoke teaches that the amount of copper oxide in the composition may be from 11-14% (col. 17, line 9).

As to Claim 3, Hoke teaches that the amount of manganese oxide found is from 60-75wt% (col. 17, lines 8-11).

AS to Claim 4, Hoke teaches that their catalyst has a surface area of 150-300 m2/g (col. 14, lines 60-67).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, C-M, Luo, Hoke, Mahling and Nashida as applied to claim 1 above, and further in view of Sun et al. “Rapid Synthesis of Cryptomelane-type manganese oxide. . “.
Sun describes a cryptomelane-type manganese oxide material (abstract) and the method of synthesizing these (see experimental section, 2).  In their process, Sun describes a “conventional method for the synthesis of OMS-2” (see section 2, line 1).  The OMS-2 is a cryptomelane-type manganese oxide (see abstract).  The product is then calcinated to produce OMS-2 (UL) (see section 2, para. 1).  
As to the surface area, Sun teaches that the surface area after calcination at 500 degrees C for 2 hrs (see section 2, para. 1) is 120.4 m2/g (pg 3185, col. 1, para. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cryptomelane manganese oxide of Song, C-M, Luo, Hoke, Mahling and Nashida has a surface area of 120.4 m2/g, as taught by Sun because these conventionally have this surface area after calcination at 500 degrees C for 2 hrs.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that calcination of the material for 1 hr longer would cause similar surface area results because 1 hr is similarly close to 2 hrs.
	It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, C-M, Luo, Hoke, Mahling and Nashida as applied to claim 1 above, and further in view of Shanghai Niuyi (CN 102247846) (S-N) and in view of Rusu, et al.  “Destruction of Volatile Organic Compounds by Catalytic Oxidation”.
S-N describes use of a cryptomelane MnO2 doped catalyst on a monolithic catalyst, such as a honeycomb ceramic or a porous foam metal carrier (abstract).  
Rusu describes an oxidation catalyst used to destroy volatile organic compounds (title).  This reference explains that the physical structure and the mechanical integrity of the support provides mechanical support of the VOC catalysts (see section 3.2, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a support to the VOC catalyst, as taught by Rusu for use with a cryptomelane MnO2 VOC catalyst, as described by S-N for use with Song, C-M, Luo, Hoke, Mahling and Nashida because Rusu explains that adding a physical support to a catalyst improves the physical and mechanical stability of the catalyst.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 26, 2022